Case: 11-15144         Date Filed: 07/19/2012       Page: 1 of 5




                                                                             [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15144
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket Nos. 1:10-cr-00043-MP-GRJ-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                         Plaintiff-Appellee,

versus

ROBERT ALEXANDER KRASNOW,

                                           llllllllllllllllllllllllllllllllllllllll Defendant-Appellant.

                                     ________________________

                                            No. 11-15147
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket Nos. 1:10-cr-00044-MP-GRJ-1




UNITED STATES OF AMERICA,
                    Case: 11-15144         Date Filed: 07/19/2012        Page: 2 of 5



llllllllllllllllllllllllllllllllllllllll                                        Plaintiff - Appellee,

versus

ROBERT ALEXANDER KRASNOW,

                                           llllllllllllllllllllllllllllllllllllllllDefendant - Appellant.

                                     ________________________

                          Appeals from the United States District Court
                              for the Northern District of Florida
                                 ________________________

                                             (July 19, 2012)

Before DUBINA, Chief Judge, ANDERSON, and EDMONDSON, Circuit Judges.

PER CURIAM:

         Appellant Robert Alexander Krasnow appeals his total 20-month sentence

imposed after he pleaded guilty in two separate cases to conspiracy to commit

bribery, in violation of 18 U.S.C. §§ 371, 666(a); bribery, in violation of 18 U.S.C.

§ 666(a)(2); conspiracy to commit wire fraud, in violation of 18 U.S.C. §§ 1343,

1349; and wire fraud, in violation of 18 U.S.C. § 1343. On appeal, Krasnow

argues the court improperly applied the U.S.S.G. § 3B1.1(c) leadership role

enhancement to his bribery convictions.

         We review the imposition of the § 3B1.1(c) leadership role enhancement for



                                                     2
              Case: 11-15144      Date Filed: 07/19/2012   Page: 3 of 5

clear error. United States v. Barrington, 648 F.3d 1178, 1200 (11th Cir. 2011),

cert denied, 132 S. Ct. 1066 (2012). We may only reverse for clear error if the

district court’s account of the evidence is not plausible in light of the record

viewed in its entirety. Anderson v. City of Bessemer City, N.C., 470 U.S. 564,

573-74, 105 S. Ct. 1504, 1511, 84 L. Ed. 2d 518 (1985). At sentencing, the

government bears the burden of proving by a preponderance of the evidence that

the defendant played that role in the offense. United States v. Yeager, 331 F.3d

1216, 1226 (11th Cir. 2003). The district court may consider any evidence heard

during trial, admitted by defendant at his guilty plea, undisputed statements in the

PSI, or evidence presented at the sentencing hearing. United States v. Wilson, 884

F.2d 1355, 1356 (11th Cir. 1989).

      A party abandons all issues on appeal that he or she does not “plainly and

prominently” raise in his or her initial brief. United States v. Jernigan, 341 F.3d

1273, 1283 n.8 (11th Cir. 2003). An issue which is brought up in the heading to

one subsection of a brief, and mentioned in passing throughout, is not plain and

prominent. Id. Parties cannot raise new issues in reply briefs. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      In cases where a defendant is an “organizer, leader, manager, or supervisor”

over one or more co-participants in a criminal activity, a two-level sentencing

                                           3
               Case: 11-15144     Date Filed: 07/19/2012    Page: 4 of 5

enhancement applies. U.S.S.G. § 3B1.1(c); U.S.S.G. § 3B1.1, comment. (n.2).

We have previously held that the act of a defendant sending out someone to collect

debts in his or her behalf is sufficient for the greater four-level § 3B1.1(a)

enhancement. See United States v. Villarreal, 613 F.3d 1344, 1358-59 (11th Cir.

2010). The § 3B1.1(c) enhancement is warranted for a defendant who negotiated a

sale and who instructed a co-conspirator to commit certain acts, even where the

defendant exercised no decision making authority. See United States v. Lozano,

490 F.3d 1317, 1323 (11th Cir. 2007). However, this Court has held that the

greater § 3B1.1(a) enhancement is not warranted where the extent of the

defendant’s involvement in a drug distribution scheme was that he sold a product

to other criminal actors. See United States v. Alred, 144 F.3d 1405, 1420-22 (11th

Cir. 1998); United States v. Yates, 990 F.2d 1179, 1182 (11th Cir. 1993).

      As an initial matter, we conclude from the record that Krasnow has

abandoned any argument regarding the district court’s failure to group all offenses

in imposing the sentence. Krasnow raises this issue in a paragraph towards the

end of the section of his brief addressing the role enhancement. He provides no

argument on the issue, only concluding that the district court erred. This does not

properly raise the issue on appeal. The issue, while not discussed in any greater

depth, is more prominently displayed in Krasnow’s reply brief. However, this too

                                           4
              Case: 11-15144     Date Filed: 07/19/2012   Page: 5 of 5

does not properly raise the issue on appeal.

      We conclude from the record that the district court did not clearly err in

imposing the two-level leadership role enhancement. The government pointed to

undisputed facts supporting this conclusion at the sentencing hearing.

Specifically, Krasnow called Ostolaza to handle domestic disturbance complaints

that arose between him and his wife, and he requested Ostolaza discover particular

information from the Department of Motor Vehicles about him and his family

members. Accordingly, because the record supports that the government met its

burden, we affirm the enhancement and Krasnow’s sentence.

      AFFIRMED.




                                         5